417 F.2d 625
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEWPORT MINING CORPORATION, Respondent.
No. 13227.
United States Court of Appeals Fourth Circuit.
October 31, 1969.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg and Richard N. Chapman, Attys., N. L. R. B., on brief for petitioner.
Lacy I. Rice, Jr., John M. Miller, Rice, Hannis, Rice & Wagner, Martinsburg, W. Va., on brief for respondent.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Enforcement will be granted of the order of the National Labor Relations Board entered March 20, 1968, 170 NLRB No. 85, requiring the Newport Mining Corporation, operating in Barbour County, West Virginia, to bargain with the United Mine Workers of America as the exclusive bargaining representative of the corporation's employees, and to desist from interfering with, restraining, or coercing the employees in the rights guaranteed them by Section 7 of the National Labor Relations Act, 29 U.S.C. § 157.


2
In our judgment the order has substantial support in the evidence.


3
Order enforced.